Citation Nr: 0018120	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from December 1972 to 
March 1975.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  Pneumonia or its residuals is not shown to be related to 
any disease or injury incurred in service.

2.  The claim for service connection for the residuals of 
pneumonia is not plausible.


CONCLUSION OF LAW

The claim for service connection for the residuals of 
pneumonia is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  When, after consideration of 
all evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board initially notes that the appellant has reported 
that he receives Social Security benefits due to his 
disabilities.  During a hearing held in August 1995, he was 
asked to submit those records in order to avoid further 
delays in his claim.  He agreed to do so; however, no records 
were submitted.  38 C.F.R. § 3.103 (1999).    

The appellant contends that he had pneumonia and "Turkey 
Flu" in service, that he has had pneumonia every year since 
service, and that his current pneumonia and its residuals, 
which include bronchitis, are related to service.  His 
service medical records do not show that he had pneumonia or 
"Turkey Flu."  He was treated for cold symptoms on various 
occasions, and at his separation examination in March 1975, 
he reported having had frequent colds.  He was also treated 
for fever of unidentified origin in March 1974.  

The Board notes that post-service medical records indicate 
that the appellant reported having had pneumonia in 1976.  
Current medical records include VA treatment records which 
indicate that he was diagnosed and treated for pneumonia in 
December 1992, which was felt to be community acquired, and 
that in June 1994, he was treated for suspected early 
pneumonia.  Also, current medical records show treatment for 
bronchitis.  In addition, a July 1997 VA examination report 
indicates that he was found to be infection positive in 1993, 
and that he reportedly had had "about 13 pneumonias" since 
that time.  However, none of the medical evidence of record 
attributes pneumonia or its residuals to any disease or 
injury shown in service.  The Board notes his assertion that 
he had pneumonia and Turkey Flu in service which have caused 
his current pneumonia and its residuals.  However, he is not 
competent to render such a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without any medical nexus 
evidence linking pneumonia (or any residuals) to any 
inservice disease or injury, the claim is not well-grounded 
and must be denied.  Because the Board will not reach the 
merits of the appellant's claim, the Board will not address 
the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

